        Case 1:20-cv-08741-VEC-BCM Document 20 Filed 08/04/21 Page 1 of 1




                                                         August 3, 2021
  Via ECF
  Hon. Barbara Moses, U.S. M.J.
  United States Courthouse
  500 Pearl St.
  New York, NY 10007-1312
                                                                                        8/4/21
                 Re:     Spirito v. Comm’r of Soc. Sec.
                         Docket No.: 1:20-CV-08741-VEC-BCM

  Dear Magistrate Judge Moses:

         I represent the plaintiff, Mark Spirito, in the above-referenced matter seeking review of the
  denial of Social Security benefits. Assistant U.S. Attorney Mary Ellen Brennan represents the
  Commissioner. I write in accordance with Your Honor’s Individual Practice Rules to request an
  adjournment of the briefing schedule, as follows:

                                         Current Deadline                        New Deadline
         Plaintiff’s Motion              Aug. 11, 2021                           Sept. 27, 2021
         Defendant’s Cross-Motion        Oct. 11, 2021                           Nov. 29, 2021
         Plaintiff’s Reply               Nov. 1, 2021                            Dec. 13, 2021

           I make this request because the COVID-19 Pandemic has led to multiple delays on almost
  all of the cases I have against the Social Security Administration. As a result, cases filed months ago
  and even in 2020 (like this one) are all finally producing the Administrative Records and causing
  multiple conflicting deadlines. For example, I currently have six (6) moving briefs and one reply
  brief due on different cases by August 31, 2021. As a result, multiple adjournment requests are
  unavoidable.

          I have consulted with Ms. Brennan, and she consents to this request. There have been no
  prior requests for an adjournment of these deadlines by the plaintiff, however, the Commissioner had
  requested an adjournment (on consent) of the deadline to produce the Administrative Record.

         If any additional information is needed, please do not hesitate to contact me. Thank you for
  your consideration of this request.
Application Granted. SO ORDERED.
                                                         Respectfully submitted,
_________________                                        THE DEHAAN LAW FIRM P.C.
Barbara Moses                             By:            /s/ John W. DeHaan
United States Magistrate Judge                           John W. DeHaan, Esq.
August 4, 2021                                           jdehaan@dehaan-law.com
  cc:     Mary Ellen Brennan, AUSA (Via ECF)
